Sub-Item 77O (1) STRATEGIC FUNDS, INC. -DREYFUS SELECT MANAGERS SMALL CAP GROWTH FUND On October 6, 2015, Dreyfus Select Managers Small Cap Growth Fund (the "Fund"), a series of Strategic Funds, Inc., purchased 6,694 shares of Common Stock issued by Sarepta Therapeutics, Inc. (CUSIP No. 803607100) (the "Shares") at a purchase price of $39.00 per Share, including underwriter compensation of 0.05%. The Shares were purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which Roth Capital Partners, LLC, an affiliate of the Fund's investment adviser, was also a member. Roth Capital Partners, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Credit Suisse Securities (USA) LLC Morgan Stanley & Co. LLC Needham & Company LLC Oppenheimer & Co. Inc. Robert W. Baird & Co. Incorporated Roth Capital Partners, LLC William Blair & Co. LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 29, 2016. These materials include additional information about the terms of the transaction.
